MacIntyre, J.
The defendant Ashworth and J. Lane were in the defendant’s car when an officer approached the car. J. Lane fled and sixty-five gallons of intoxicating liquor were found in the car. The defendant stated, not at that time but later, that he had rented the car to J. Lane, but heard that Lane was drinking, and went out to find Lane and the car, and to get possession of the car in order to keep it from being injured; that he found Lane several miles out from Dalton in the country, and at the time he (defendant) and the liquor were found in his ear he did not -know the whisky was in there; that the liquor belonged to Lane. Lane (who admitted he had a reputation for handling liquor) and another witness, who worked for the defendant, corroborated the defendant’s statement. However, there was testimony and there were facts and circumstances which discredited the testimony of the two corroborating witnesses and the defendant’s statement. ' The jury evidently did not accept the explanation, and were authorized, under the evidence, to find the defendant guilty.

Judgment affvrmed.


Broyles, G. J., and Guerry, J., concur.